Title: To Benjamin Franklin from Williams, Moore & Co., 26 June 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


Honoured Sir,Nantes June 26. 1782
The present serves to hand you a Certificate from the Commandant of the Port of L’Orient acknowledging the Reception of Prisoners delivered him by our House from the american Privateer Revolution to our Address Ten Men from the Prize Anne & five from the Prize Will, making together fifteen men which we request you will note for Exchange in course.

We have the honor to be with the most perfect Respect, Yours Excellys most Obedt Servants
Williams Moore & Co
His Exy B. Franklin Esqr.
